Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/25/2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the consumer " in line 3, there is insufficient antecedent basis for this limitation in the claim, line 4 recites “a consumer” it is unclear if is referring to the same consumer of line 4.  Correction is required. 


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because:
	Claims 1 and 13 are directed to an abstract idea without significantly more. Claims 1 and 13 are directed to placing a pre-staged order with a restaurant when determining that the consumer will arrive at the restaurant within a period time equal to an order preparation time based on location and sending a message to a fulfilment terminal of the restaurant to begin preparing the pre-staged order.
 	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and therefore is a mental process but for the recitation of generic computer components.  There’s no recitation of a computer components to take the claim limitation out of the mental process group.  
	  This judicial exception is not integrated into a practical application because the claims recite establishing, obtaining, determining, sending and placing a message to a fulfillment of the restaurant to begin preparing the pre-staged order  and  amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claims elements do not integrate the abstract idea into a practical application because the additional elements do not impose meaningful limits on practicing the abstract idea.  Claims 1 and 13 are directed to an abstract idea.
	The claims do no not include elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device to perform the identifying and appending steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  The claims are not patent eligible.
	Dependent claims 2-12 and 14-18 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis above.   

Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent system claim 19 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as claims above.  At best, the server and processor in claim recites generic, well known server processor functions. Specification as filed on paragraph 0065 describes “the server 110 is a cloud processing environment (cloud 110)“.  Therefore, the additional limitations do not take the claim limitation out of the mental process.  
	Dependent claim 20 does not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 12-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalaimani (2020/0226667 hereinafter Kalaimani).
	With respect to claims 1, 13 and 19, Kalaimani teaches methods and systems for: engaging a consumer in a natural-language voice dialogue for placing a pre-staged order with a restaurant while the consumer is driving within a vehicle with a consumer device (paragraphs 17-19, 59, 62-66); 
	Docket No. 20-030020obtaining menu options from the consumer during the natural- language voice dialogue; processing an Application Programming Interface (API) and placing the pre-staged order with an order system associated with the restaurant using the menu options (paragraphs 19, 40, 42); 
	determining that the consumer device will arrive at the restaurant within a period of time that is equal to an order preparation time for preparing the pre-staged order based on location data associated with the consumer device; (paragraphs 17-19, 39, 59, 62-66);   
	 and sending a message to a fulfillment terminal of the restaurant to begin preparing the pre-staged order to time arrival of the consumer at the restaurant to substantially coincide with completion of the pre-staged order based on the determining (paragraphs 46, 48, 51, 66, 76-78).

	With respect to claim 2, Kalaimani further teaches informing the establishment that the user has arrived at the establishment for pickup of the pre-staged order based on the location data reported by the user device (paragraphs 53, 68).
  
	With respect to claim 3, Kalaimani further teaches  locating a plurality of available establishments and a plurality of available options based on a direction of travel associated with the user device from the location data; and communicating the available establishments and the available options to the user through speech during the voice-based natural language session for user selection (paragraphs 18, 36, 62, 71).

	With respect to claim 6, Kailamani further teaches determining further includes: locating a plurality of available establishments and a plurality of available options based on a desired region communicated by the user during the voice-based natural language session; and communicating the available establishments and the available options to the user through speech during the voice-based natural language session for user selection (paragraphs 17-19, 39, 59, 62-66).

	With respect to claim 7, Kailamani further teaches determining further includes: locating a plurality of available establishments and a plurality of available options based on a desired time for pick-up of the pre-staged order communicated by the user during the voice-based natural language session; and communicating the available establishments and the available options to the user through speech during the voice-based natural language session for user selection (paragraphs 53, 68).

	With respect to claim 8, Kalaimani further teaches locating a plurality of available establishments and a plurality of available options based on the location data; providing the available establishments and available options to a Graphical User Interface (GUI) for touch selection by the user during the voice-based natural language session; and simultaneously communicating the available establishments and the available options to the user through speech during the voice-based natural language session for user selection (paragraphs 38, 39, 59, 62 and 73).

	With respect to claim 9, Kalaimani further teaches translating spoken voice of the user associated with the establishment and the options to text; identifying the establishment and the options from the text; and processing an Application Programming Interface (API) associated with the establishment to place the pre-staged order with the options on behalf of the user (paragraphs 45, 49, 59 and 64).

	With respect to claim 10, Kalaimani further teaches placing further includes providing a payment card or a payment service to the establishment for the pre-staged order based on a profile associated with the user (paragraph 50). 

	With respect to claim 12, Kalaimani further teaches  estimating an order preparation time for the pre-staged order; determining that a time required for the user device at a current location to reach an establishment location for the establishment is at the order preparation time or less than the order preparation time be a threshold amount; and instructing a fulfillment terminal of the establishment at the establishment location to begin preparing the pre-staged order for the user (paragraphs 76-78).

	With respect to claim 14, Kalaimani further teaches providing available restaurants for voice selection by the consumer based on a direction of travel of the vehicle, a region provided by the consumer, or a profile of the consumer (paragraphs 18, 35, 71-72).  

	With respect to claim 15-16, Kalaimani further teaches obtaining further includes providing available menu items for voice selection by the consumer based on the restaurant selected by the consumer; includes simultaneously providing the available menu items for touch selection by the consumer to a Graphical User Interface (GUI) of the consumer device (paragraph 43) .

	With respect to claim 20, Kalaimani further teaches sending a second message to the terminal when the location data indicates that the consumer arrived at the establishment location (paragraphs 53, 68).
	.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalaimani in view of Kelly et al. (2020/0184437 hereinafter Kelly).
	With respect to claims 4, 17 Kelly teaches filtering the available establishments and available options based on a profile associated with the user (paragraphs 279, 292, 295, 309, 363). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Kevin in order to further better filter the restaurants based on the user’s preferences.
	With respect to claim 5, Kalaimani further teaches locating further includes locating the available establishments and available options based on the direction of Docket No. 20-030018travel and a route of travel for the user device calculated from the location data (paragraphs 18, 35, 71-72).  

	With respect to claim 11, Kevin further teaches obtaining payment details from the user and providing the payment details to the establishment (paragraphs 181-182, 186). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Kevin for obtaining payment from the user and  providing the payment details to the establishment, in order to provide a way to pay for the obtained goods.        

	With respect to claim 18, Kevin further teaches locating further includes Docket No. 20-030018estimating the order preparation time based on the restaurant time of day, day of week and pending unfulfilled orders associated with the restaurant (paragraphs 304, 362). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Kevin to take into account the time of day and the day o the week and it is old and well known to also take into account pending and unfulfilled orders in order to estimate restaurants and the like waiting times.   

References of record cited but not applied for the current rejection:
	Haynes et al. (WO 2016/166708) teaches a computer system can determine an estimated time of arrival for a customer to arrive at a pizza restaurant (example provider) to pick up a pizza (example food order) as well as the time it takes the pizza restaurant to make the pizza (fulfillment time), and can use that information to provide the pizza restaurant with information, such as timing information, that it can use to determine when to begin preparing the pizza so that it is ready when the customer arrives at the restaurant.

	IP.com document “Providing Real Customer Satisfaction” discloses understanding the challenges that customer encounter in all phases of power supply introduction.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688